Exhibit 10.3
(STARBUCKS LOGO) [v50382v5038200.gif]

STARBUCKS CORPORATION
RESTRICTED STOCK UNIT GRANT AGREEMENT
UNDER THE KEY EMPLOYEE SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN
(PERFORMANCE-BASED)
      FOR VALUABLE CONSIDERATION, STARBUCKS CORPORATION (the “Company”), does
hereby grant to the individual named below (the “Participant”) an award (the
“Award”) for the number of restricted stock units (the “Restricted Stock Units”)
as set forth below, effective on the Date of Grant set forth below. The
Restricted Stock Units granted under this Restricted Stock Unit Agreement (this
“Agreement”) are intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. The Restricted
Stock Units granted under this Agreement shall, subject to the attainment of
certain performance goals set forth below (the “Performance Goals”), relating to
the Performance Criteria specified in the 2005 Long-Term Equity Incentive Plan,
vest and become payable in shares of Common Stock (the “Shares”), subject to
earlier expiration or termination of the Restricted Stock Units as provided in
this Agreement. The Restricted Stock Units shall be subject to the terms and
conditions of this Agreement and the terms and conditions of the Key Employee
Sub-Plan to the 2005 Long-Term Equity Incentive Plan (the “Plan”). Capitalized
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

     
Partner Name


Partner #


              Target # of Restricted Stock     Date of Grant   Units  
Performance Period

                                           The actual number of Shares that may
become issuable pursuant to the Award shall be determined in accordance with
Section 1 below. For purposes of the percentage calculations set forth in the
Performance Goal Requirements section, the target number of RSUs granted is
«                    » (“Target Number RSUs”).   [•]

1. Vesting Schedule. The number of Restricted Stock Units granted under the
Award that actually vest and that will be settled shall be determined pursuant
to a two-step process: (i) first the maximum number of Restricted Stock Units
that are eligible to vest shall be calculated as provided under Section 1.1
hereof on the basis of the level at which the Performance Goal specified on
attached Schedule I is actually

 



--------------------------------------------------------------------------------



 



attained and (ii) then the maximum number of Restricted Stock Units calculated
under clause (i) that will actually vest shall be determined on the basis of the
Participant’s completion of the requirements set forth in Section 1.2 hereof.
     1.1 Performance Goal Requirements. The attached Schedule I specifies the
Performance Goals required to be attained during the Performance Period in order
for the Restricted Stock Units to become eligible to vest. Within one hundred
and twenty (120) days after the completion of the Performance Period, the
Committee shall determine and certify the actual level of attainment of the
Performance Goal. On the basis of that certified level of attainment, the Target
Number RSUs will be multiplied by the applicable percentage determined in
accordance with the percentile matrix set forth in Schedule I (the “Performance
RSUs”). The number of Performance RSUs resulting from such calculation shall
constitute the maximum number of Restricted Stock Units in which the Participant
may vest under this Award. The Committee will determine in its sole discretion
and certify in accordance with the requirements of Section 162(m) of the Code
the extent, if any, to which the Performance Goal has been satisfied, and it
will retain sole discretion to reduce the number of Performance RSUs that would
otherwise be eligible to vest as a result of the performance as measured against
the Performance Goal. The Committee may not increase the number of Performance
RSUs that may be eligible to vest as a result of the Company’s performance as
measured against the Performance Goal. The Committee, for purposes of this
Award, shall consist solely of Independent Directors.
     1.2 Active Status Vesting. Subject to the terms and conditions of this
Award, a number of Performance RSUs will vest as detailed in the attached
Schedule II of this agreement, subject to the Participant’s continued Active
Status through the applicable vesting date.
2. Form and Timing of Payment of Vested Units. Subject to the other terms of
this Agreement and the terms of the Plan, any Restricted Stock Units that vest
will be paid to the Participant solely in whole Shares (and not in cash, as the
Plan permits), on, or as soon as practicable after, the date the Restricted
Stock Units vest in accordance with Section 1.2 hereof, but in any event, within
the period ending on the later to occur of the date that is two and one-half
months from the end of (i) the Participant’s tax year that includes the date the
Restricted Stock Units vest or (ii) the Company’s tax year that includes the
date the Restricted Stock Units vest.
3. Termination of Employment; Change of Control.
     3.1 Termination of Employment. Except as provided in Section 3.2 below, any
unvested Restricted Stock Units subject to this Agreement shall immediately
terminate and be automatically forfeited by the Participant to the Company upon
the termination of the Participant’s Active Status with the Company for any
reason (as further described in Section 6(j) below), including without
limitation, voluntary termination by the Participant, termination because of the
Participant’s Retirement, Disability or death or termination by the Company
because of Misconduct.
     3.2 Change of Control. Upon a Change of Control, the vesting of the
Performance RSUs shall accelerate and the Performance RSUs shall become fully
vested and payable to the extent and under the terms and conditions set forth in
the Plan; provided that, for purposes of this Section 3.2, “Resignation (or
Resign) for Good Reason” shall have the following meaning:
“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of a Participant after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries) prior to the

2



--------------------------------------------------------------------------------



 



Change of Control, (3) a material reduction in the Partner’s base salary or
total incentive compensation; (4) a material reduction in the Partner’s benefits
unless such reduction applies to all Partners of comparable rank; or (5) the
relocation of the Partner’s primary work location more than 50 miles from the
Partner’s primary work location prior to the Change of Control. Notwithstanding
the foregoing, a Participant shall not be deemed to have Resigned for Good
Reason unless the Participant, within one year after a Change of Control,
(i) notifies the Company of the existence of the condition giving rise to a
Resignation for Good Reason within 90 days of the initial existence of such
condition, (ii) gives the Company at least 30 days following the date on which
the Company receives such notice (and prior to termination) in which to remedy
the condition, and (iii) if the Company does not remedy such condition within
such 30-day period, actually terminates employment within 60 days after the
expiration of such 30-day period (and before the Company remedies such
condition). If the Company remedies such condition within such 30-day period (or
at any time prior to the Participant’s actual termination), then any Resignation
for Good Reason by the Participant on account of such condition will not be a
Resignation for Good Reason.
4. Code Section 409A. Payments made pursuant to this Agreement and the Plan are
intended to qualify for an exception from Section 409A of the Internal Revenue
Code. Notwithstanding any other provision in this Agreement and the Plan, the
Company, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
this Agreement and/or the Plan so that the Restricted Stock Units granted to the
Participant qualify for exemption from or comply with Code Section 409A;
provided, however, that the Company makes no representations that the Restricted
Stock Units shall be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units.
5. Withholding Taxes. Regardless of any action the Company and/or the Subsidiary
employing the Participant (the “Employer”) take with respect to any or all
income tax (including U.S. federal, state and local tax and/or non-U.S. tax),
social insurance, payroll tax or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant hereby acknowledges that the
ultimate liability for all Tax-Related Items with respect to the Participant’s
grant of Restricted Stock Units, vesting of the Restricted Stock Units, or the
issuance of Shares (or payment of cash, as applicable) in settlement of vested
Restricted Stock Units is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including the
grant of the Restricted Stock Units, the vesting of the Restricted Stock Units,
the issuance of Shares in settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and/or any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Restricted
Stock Units to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Furthermore, if the Participant has
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, the Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, in their sole discretion and without any notice to or
authorization by the Participant, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

3



--------------------------------------------------------------------------------



 



  (a)   withholding from the Participant’s wages or other cash compensation paid
by the Company and/or the Employer; or     (b)   withholding from proceeds of
the sale of Shares issued in settlement of the vested Restricted Stock Units,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant’s behalf pursuant to this authorization), to the
extent and in the manner permitted by all applicable securities laws, including
making any necessary securities registration or taking any other necessary
actions; or     (c)   withholding in Shares to be issued in settlement of the
vested Restricted Stock Units that number of whole Shares the fair market value
of which (determined by reference to the closing price of the Common Stock on
the principal exchange on which the Common Stock trades on the date the
withholding obligation arises, or if such date is not a trading date, on the
next preceding trading date) is equal to the aggregate withholding obligation as
determined by the Company and/or the Employer with respect to such Award.

To avoid unfavorable accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Company satisfies the
withholding obligation for Tax-Related Items by withholding a number of Shares
being issued under the Award as described above, the Participant hereby
acknowledges that, for tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the Award, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the Participant’s participation in the
Plan. In the event the Tax-Related Items withholding obligation would result in
a fractional number of Shares to be withheld by the Company, such number of
Shares to be withheld shall be rounded up to the next nearest number of whole
Shares. If, due to rounding of Shares, the value of the number of Shares
retained by the Company pursuant to this provision is more than the amount
required to be withheld, then the Company may pay such excess amount to the
relevant tax authority as additional withholding with respect to the
Participant.
Finally, the Participant hereby acknowledges that the Participant is required to
pay to the Company or the Employer any amount of Tax-Related Items that the
Employer may be required to withhold or account for as a result of the grant,
vesting of the Participant’s Restricted Stock Units, or the issuance of Shares
in settlement of vested Restricted Stock Units that cannot be satisfied by the
means previously described. The Participant hereby acknowledges that the Company
may refuse to issue or deliver the Shares in settlement of the vested Restricted
Stock Units, or to deliver the proceeds of the sale of Shares issued in
settlement of the vested Restricted Stock Units, to the Participant if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items. The Participant shall have no further rights with
respect to any Shares that are retained by the Company pursuant to this
provision, and under no circumstances will the Company be required to issue any
fractional Shares.
6. Nature of Grant. In accepting the Restricted Stock Units, the Participant
acknowledges that: (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time; (b) grant of the Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been granted repeatedly in the past; (c) all
decisions with respect to future awards of Restricted Stock Units, if any, will
be at the sole discretion of the Company; (d) the Participant’s participation in
the Plan is voluntary; (e) Restricted Stock Units are extraordinary items that
do not constitute regular compensation for services rendered to the Company or
any Subsidiary, and that are outside the scope of the Participant’s employment
contract, if any; (f) Restricted Stock Units and the Shares subject to
Restricted Stock Units are not intended to replace any pension rights or
compensation; (g) Restricted Stock Units and the Shares

4



--------------------------------------------------------------------------------



 



subject to Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy or end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Subsidiary; (h) the
award of Restricted Stock Units and the Participant’s participation in the Plan
shall not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary; (i) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (j) in consideration of the
award of Restricted Stock Units, no claim or entitlement to compensation or
damages shall arise from forfeiture of the Restricted Stock Units resulting from
termination of employment with the Company or any Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws), and the
Participant irrevocably releases the Company and/or the Subsidiary from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, the Participant shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;
(k) in the event of involuntary termination of the Participant’s employment
(whether or not in breach of local labor laws), the Participant’s right to
receive Restricted Stock Units and vest under the Plan, if any, will terminate
effective as of the date that the Participant’s Active Status is terminated and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law), and the Company shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the Award; and (l) the Restricted Stock Units and the benefits under the Plan,
if any, will not automatically transfer to another company in the case of a
merger, takeover or transfer of liability.
7. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
8. Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement by and among, as
applicable, the Employer, the Company, and any Subsidiary for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliate, details of all Restricted Stock Units or any other entitlement
to Shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in the Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).
The Participant understands that Personal Data may be transferred to Fidelity,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country, or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, Fidelity and any other
possible recipients which may assist the Company (presently or in the

5



--------------------------------------------------------------------------------



 



future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
the Participant may elect to deposit any Shares received upon vesting of the
Restricted Stock Units. The Participant understands that Personal Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Personal Data, request additional information about
the storage and processing of Personal Data, require any necessary amendments to
Personal Data or refuse or withdraw the consents herein, without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant understands, however, that refusal or withdrawal of consent may
affect the Participant’s ability to realize benefits from the Restricted Stock
Units. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.
9. Governing Law. The Award grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Washington, as provided in
the Plan. For purposes of litigating any dispute that arises under this grant or
the Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation shall be conducted in
the courts of King County, or the United States District Court for the Western
District of Washington, and no other courts, where this grant is made and/or to
be performed.
10. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will take precedence.
11. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
12. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
13. Undertaking. The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.
14. Appendix. Notwithstanding any provisions in this Agreement, the award of
Restricted Stock Units shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for the Participant’s country. Moreover,
if the Participant relocates to one of the countries included in this Agreement,
the special terms and conditions for such country shall apply to the
Participant, to the extent the Company determines that application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.
15. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any

6



--------------------------------------------------------------------------------



 



Shares acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings (as provided in Section 13 above) that may
be necessary to accomplish the foregoing.
By the Participant’s signature and the Company’s signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.
EXECUTED as of                                    .

                  STARBUCKS CORPORATION    
 
           
 
  By        
 
           
 
           
 
  Its        
 
           

                  PARTICIPANT    
 
           
 
  Signature        
 
           

7



--------------------------------------------------------------------------------



 



SCHEDULE I
to
Restricted Stock Units Award Agreement
(Performance-Based)
PERFORMANCE GOAL
     The Performance Goal shall be based on the Company’s attainment over the
Performance Period of the Performance Criteria (defined below). Attainment of
the Performance Goal at the levels in the following performance matrix will
determine, in accordance with Section 1.1 of the Agreement to which this
Schedule I is attached, the number of Performance RSUs in which the Participant
is eligible to vest.

      RSU Award Payout Determined by Objective Performance Goal [•]   [•]% [•]  
[•]% [•]   [•]% [•]   [•]% [•]   [•]% [•]   [•]% [•]   [•]% [•]   [•]%

Performance criteria shall equal [•]





--------------------------------------------------------------------------------



 



SCHEDULE II
to
Restricted Stock Units Award Agreement
(Performance-Based)
VESTING SCHEDULE
Subject to the terms and conditions of this Award, a number of Restricted Stock
Units equal to [•]% of the Performance RSUs shall vest on the [•] anniversary of
the Date of Grant, and a number of Restricted Stock Units equal to the remaining
[•]% of the Performance RSUs shall vest on the [•] anniversary of the Date of
Grant, subject to the Participant’s continued Active Status through the
applicable vesting date.

      Vesting Schedule:   [•]% # RSUs] on [•]     [•]% # RSUs] on [•]

